Citation Nr: 1435671	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-11 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a neck disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel




INTRODUCTION

The Veteran had active duty service from June 1973 to March 2002.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In a June 2011 letter, the RO advised the Veteran that his DRO hearing was scheduled in July 2011.  The record reflects that the Veteran canceled this hearing.  The Veteran has not requested to reschedule the hearing.  As such, this hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The record before the Board includes the paper claims file and an electronic file known as Virtual VA.

The issue of entitlement to service connection for a neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2002 rating decision denied service connection for a neck disability.  The Veteran did not appeal that decision.

2.  Evidence received since the July 2002 rating decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for a neck disability.






CONCLUSIONS OF LAW

1.  A July 2002 RO decision that denied a claim of service connection for a neck disability is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The evidence received since the July 2002 decision is new and material evidence sufficient to reopen the claim of service connection for a neck disability.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal with regard to the claim to reopen entitlement to service connection for a neck disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

In July 2002, the RO denied the Veteran's claim for service connection for a neck disability on the basis that no neck disability existed which could be related to active service.  The evidence of record at the time included the Veteran's claim, service treatment records and a 2002 VA examination report.  The Veteran did not file any statement of disagreement or relevant evidence within one year of the July 2002 decision.  It, therefore, became final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  In October 2008, the Veteran submitted a claim reopen this previously denied claim.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, evidence added to the claims file since the RO's final July 2002 rating decision includes a July 2010 VA examination report noting that the Veteran has mild discogenic disease, some facet arthropathy, and mild antrolisthesis of C4/5, as well as a July 2011 statement by a representative of the Naval Hospital Beaufort relating the Veteran's current neck disability to service.  

The medical evidence showing that the Veteran has a current neck disability and positively relating such to incidents of service is new, and it relates to an unproven element of the previously denied claim.  The evidence, therefore, is both new and material.  Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim for entitlement to service connection for a neck disability is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a neck disability is reopened, and to this extent only, the appeal is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's underlying claim of entitlement to service connection for a neck disability is decided on the merits.  

The Veteran underwent VA examination in July 2010.  The VA examiner provided a medical opinion with respect to the Veteran's claim for service connection for a neck disability.  In particular, the VA examiner thoroughly noted the Veteran's in-service documentation of two motor vehicle accidents and resultant complaints of, treatment for, and diagnosis of neck pain.  The examiner opined that the Veteran's current chronic cervical strain is not related to the two acute episodes of neck pain during active duty service, and noted that in-service x-rays were normal and the symptoms apparently resolved as documented by no further complaints of neck pain for nine years between 1993 and 2002.  The examiner further commented that post-service medical evidence of record does not reflect x-rays from 2007 through July 2010, and that Charleston VA Medical Center (VAMC) treatment records dated from 2003 through July 2010 do not reflect documentation of a cervical spine disability.  A review of the evidence of record, however, reveals evidence to the contrary.

Post-service complaints and treatment for neck (cervical) pain is noted in a November 2007 Naval Hospital Beaufort outpatient treatment record.  There, the Veteran complained of chronic neck pain worsening over the prior two weeks with a noted history of trauma of a motor vehicle accident in the very distant past, and with no recent trauma.  The Veteran reported pain radiating into both arms with certain neck movement.  X-rays were taken of the Veteran's cervical spine at that time, which revealed an "unremarkable examination," except to note some vertebral body spurring changes.  The Veteran was diagnosed with cervicalgia.  The following month, he again reported to the Charleston VAMC with complaints of pain to the left side of his neck radiating to his shoulder and upper back.  In May 2008, the Veteran presented for treatment at Naval Hospital Beaufort due to complaints of neck pain.  He was treated for and diagnosed with neck pain.  A May 2009 report from the same facility reflects a diagnosis of intervertebral disc degeneration of the cervical spine for which the Veteran was prescribed medication.  Thus, contrary to the VA examiner's contention, there are various reports of post-service cervical spine symptoms, as well as an indication of diagnosed disability.  It appears, therefore, that the VA examiner's opinion was predicated upon a rationale without a complete  review of the record.  For this reason, the July 2010 opinion and rationale are inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, while not available for review by the July 2010 VA examiner, the record contains a July 2011 statement by a representative of the Naval Hospital Beaufort who opined that "it is at least as likely as not that the Veteran's cervical spine injuries of 1998, 1991, and 1993 have caused his current cervical spine condition.  From 1993 to 2002, his date of discharge, the [Veteran was] provided over the counter medications only since no further treatment was available other than surgery.  From 2002 to 2007, the condition worsened and [the Veteran was diagnosed with] chronic cervical strain with pain and vertebral spurring."  This opinion also must be considered by a VA examiner assessing the etiology of the Veteran's neck disability.  

For these reasons, the Board finds that a remand is necessary in order to afford the Veteran new VA examination to determine the nature and etiology of any current neck disability.

Finally, the originating agency should undertake appropriate development to obtain any relevant ongoing outpatient treatment records related to the Veteran's neck disability.  38 C.F.R. § 3.159(c) (2) (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertaining treatment of the Veteran's neck disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's neck disability.  The claims file and any pertinent evidence in the electronic record that is not included in the paper claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the record and examination of the Veteran, the examiner should document any current disability of the neck/cervical spine that has existed during the pendency of this claim and appeal.  As to any neck/cervical spine disability diagnosed, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disability is etiologically related to the Veteran's active service.  The examiner should discuss the Veteran's documented in-service motor vehicle accidents and complaints of neck pain, as well as the post-service treatment records reflecting complaints and treatment for neck and cervical pain, as noted in the body of this remand.  The examiner must also address the July 2011 findings expressed by a representative of the Naval Hospital Beaufort.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the required opinion cannot be provided.

3.  Then, readjudicate the claim of entitlement to service connection for a neck disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


